Citation Nr: 0202264	
Decision Date: 03/08/02    Archive Date: 03/15/02

DOCKET NO.  00-15 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Whether new and material evidence has been received to reopen 
the claim of entitlement to service connection for an 
acquired psychiatric disorder, to include obsessive-
compulsive disorder (OCD) with major depression and an 
adjustment reaction.

(The issue of entitlement to service connection for an 
acquired psychiatric disorder will be the subject of a later 
decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to January 
1958.

This appeal arises from an adverse decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, 
New Mexico, dated in November 1999.  That decision denied the 
veteran's claim to reopen the previously denied claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include OCD with major depression and an 
adjustment reaction.  The denial was duly appealed.

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  In a decision dated in October 1996, the Board denied the 
claim for service connection for an acquired psychiatric 
disorder, to include OCD with major depression and an 
adjustment reaction.

2.  The evidence submitted since the Board's denial, when 
viewed in the context of all of the evidence of record, is 
neither cumulative nor redundant and must be considered to 
fairly decide the merits of the veteran's claim.



CONCLUSION OF LAW

1.  The October 1996 Board decision is final.  38 U.S.C.A. 
§ 7105 (West 1991); 38 C.F.R. §§ 3.160(d), 20.200, 20.302, 
20.1104 (2001).

2.  New and material evidence to reopen the veteran's claim 
of entitlement to service connection for an acquired 
psychiatric disorder, to include OCD with major depression 
and an adjustment reaction has been submitted.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. § 3.156(a) (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board observes that recently enacted legislation has 
enhanced VA's duty to assist a claimant in developing facts 
pertinent to his claim, and expanded on VA's duty to notify 
the claimant and his representative, if any, concerning 
certain aspects of claim development.  See Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100-5103A, 
5107 (West Supp. 2001)).  In addition, VA has also recently 
promulgated regulations that implement the statutory changes 
effected by the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  

Review of the claims folder reveals that the RO's actions 
comply with the new statutory and regulatory provisions.  
That is, by way of the December 2000 supplemental statement 
of the case, the RO advised the veteran and his 
representative of the laws and regulations applicable to 
reopening of finally decided claims and gave notice as to the 
types of evidence needed to substantiate his request to 
reopen.

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist has been fulfilled and 
proceed to evaluate the merits of that claim.  It is 
specifically noted that nothing in the Act shall be construed 
to require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured, as described in 38 U.S.C.A. § 5108.  See 
38 U.S.C.A. § 5103A(f).  

The Board acknowledges that the implementing regulations 
modify the definition of new and material evidence and 
provide for assistance to a claimant on claims to reopen.  
See 66 Fed. Reg. at 45,630 (to be codified as amended at 
38 C.F.R. §§ 3.156(a), 3.159(c)).  However, the regulation 
provisions affecting the adjudication of claims to reopen a 
finally decided claim are applicable only to claims received 
on or after August 29, 2001.  66 Fed. Reg. at 45,620.  
Because the veteran's claim was received before that date, 
those regulation provisions do not apply in this appeal.

Analysis

In an October 1996 decision, the Board denied the veteran's 
claim for entitlement to service connection for an acquired 
psychiatric disorder, to include OCD with major depression 
and an adjustment reaction.  In May 1997 the Board denied the 
veteran's request for reconsideration.  The veteran did not 
appeal the Board's denial.  The Board's October 1996 decision 
is final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1104 (2001).

In May 1999, the veteran submitted a request to reopen his 
claim for service connection.  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, VA must reopen the claim and review its former 
disposition.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  See 
Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 1998).

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").

At the time of the Board's October 1996 decision, the 
evidence consisted of the veteran's service medical records 
and post service VA medical records.  The appellant's 1955 
entrance examination shows no psychological disorders.  
Service medical records from 1956 indicate that the veteran 
was seen in an eye clinic because of headaches and referred 
for psychiatric evaluation after the headaches were 
considered to be based on a situational maladjustment.  On 
the psychiatric examination, it was felt that the appellant 
had a classic hysterical conversion reaction, later described 
as a condition arising from a basic characterologic disorder 
and for which psychiatric therapy was unavailable.  

In 1957, the appellant was again referred for psychiatric 
evaluation because of continued borderline adjustment.  The 
difficulty was described as the appellant's underlying 
character disorder manifested by headaches and ocular 
symptoms.  The diagnosis was an emotional instability 
reaction, considered to have existed prior to service.  The 
appellant was recommended for discharge.

Records from the VA Medical Center (MC) in St. Louis, 
Missouri, indicate the appellant was treated for various 
physical and psychological ailments including erectile 
dysfunction with a probable psychogenic basis, depression, 
obsessive-compulsive tendencies (e.g., hand washing, counting 
steps in head), and an adjustment reaction between December 
1991 and July 1995.  The appellant reports a history of 
hospitalization for depression in 1985 and 1986.  The 1992 
VAMC outpatient records document a statement by the appellant 
where he related his depression to then-current circumstances 
that included his impotence and the lack of communication 
with children from his first marriage.  The appellant also 
commented that he had experienced depression "on and off" 
since 1985 and that he had hit and killed a woman while 
driving a bus in 1980.

In August 1994, a VA examination resulted in a diagnosis of 
obsessive-compulsive disorder with major depression secondary 
to OCD.  Based on the examiner's assessment of the appellant, 
no additional diagnostic tests were required.  The VA 
examiner did not establish a connection between the 
appellant's current psychiatric disability and any incident 
related to service.

The Board denied the veteran's claim of entitlement to 
service connection because it found the appellant was 
evaluated and discharged from service for a character 
disorder which was considered to have existed prior to 
service.  The acquired psychiatric disorder, to include OCD 
with major depression and an adjustment reaction, was not 
manifest in service and was not related to any incident 
therein.  Finally, there was no medical evidence of a 
relationship between the current OCD with major depression 
and an adjustment reaction noted many years after service and 
the character or personality disorder present in service.

Since the Board's October 1996 denial, the veteran has 
submitted testimony at an RO hearing and further VA medical 
evidence.

A claimant's sworn testimony is evidence that the Board must 
consider, and the Board must "provide adequate reasons or 
bases for its rejection of the appellant's testimonial 
evidence."  Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  
Review of the veteran's hearing testimony and written 
submittals reveals that the veteran has outlined a sequence 
of events that was not previously of record.  The veteran is 
competent to submit evidence of his experiences during 
service.

The VA medical evidence contains two opinions that suggest a 
possible relationship between events that occurred in service 
and the veteran's current mental disorders.  These opinions 
appear to have been provided by the veteran's social worker 
and treating psychiatrist and are not mere history 
transcribed by the care providers.  Evidence which is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute "competent medical evidence" satisfying the 
requirement imposed on a claimant of submitting sufficient 
evidence to render a claim well-grounded.  LeShore v. Brown, 
8 Vet. App. 406 (1995).  The evidence submitted by the 
veteran is competent.  Review of the opinions indicates that 
it was not a bare transcription of a lay history.

Upon a review of the above-listed evidence, the Board finds 
that it is not previously of record and generally bears 
directly on the issue of entitlement to service connection 
for an acquired psychiatric disorder, to include OCD with 
major depression and an adjustment reaction.  The Board also 
finds that the evidence is not essentially cumulative of 
evidence previously of record.  It is also so significant 
that it must be considered with all the evidence of record in 
order to fairly decide the merits of the veteran's claim.  
Specifically, the evidence suggests that the events the 
veteran described in service were related to his present 
mental condition.  The Court has held that competent lay 
testimony is sufficient, where a question is factual in 
nature, e.g., whether an incident or injury occurred in 
service; however, if the determinative issue is one of 
medical etiology or a medical diagnosis, competent medical 
evidence must be submitted.  See Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993).  The veteran has submitted both 
competent lay evidence of the occurrence of "stressors" 
that a VA psychiatrist and social worker have both found to 
be possible causes of the veteran's current mental disorder.  
This evidence is both new and material to reopen the 
veteran's claim.
 
The more recent VA treatment records merely show that the 
veteran continues to suffer from the mental disorders.  This 
evidence does not tend to prove or disprove whether the 
disorder was incurred or aggravated during service.

In summary, the Board finds that the evidence received since 
the October 1996 Board decision is new and material within 
the meaning of VA regulation.  38 C.F.R. § 3.156(a).  
Accordingly, the claim is reopened.  38 U.S.C.A. § 5108.  To 
this extent, the appeal is granted.  

The Board notes that this decision is limited solely to the 
question of whether the veteran's claim should be reopened.  
As to the merits of the veteran's claim, the Board finds that 
additional development is required.  The Board will undertake 
that additional development pursuant to authority granted by 
67 Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002) (to 
be codified at 38 C.F.R. § 20.903.)  After giving the notice 
and reviewing your response to the notice, the Board will 
prepare a separate decision addressing the merits of the 
claim for entitlement to service connection.  


ORDER

As new and material evidence has been received to reopen the 
claim of entitlement to service connection for an acquired 
psychiatric disorder, to include OCD with major depression 
and an adjustment reaction, the claim is reopened.  To this 
extent, the appeal is granted.



		
	V. L. Jordan
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 


